DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment filed on 11/20/2021 has been entered. Claim 14 has been amended. Claims 15-16 have been canceled. No claims have been added. Claims 1-13 and 15-16 are still pending in this application.
                                                                                                                                                                                             
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shino et al. (US 20190306349) in view of Kobayashi(US 20180373481).
Regarding claim 1, Shino teaches an information processing apparatus comprising (fig. 1): 
A memory and a central processing unit emphasizes a setting for the related application program generated from a standard application program in a screen area in response to a select on the related application program. Wherein the 
Shino does not explicitly teach central processing unit emphasizes a setting for the related application program generated from a standard application program in a screen area in response to a select on the related application program. Wherein the setting.
Kobayashi teaches central processing unit emphasizes a setting for the related application program generated from a standard application program in a screen area in response to a select on the related application program (fig. 5: 308 one-click registration and p0052: the user can change the set values of some setting items, press the registration button 308 for example, and newly register or overwrite and register the one-click icon as a new one-click icon). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shino, and to include central processing unit emphasizes a setting for the related application program generated from a standard application program in a screen area in response to a select on the related application program, so that a burden on the user for performing the print setting can be reduced suggested by Kobayashi(p0052).

Regarding claim 14, Shino teaches An information processing apparatus comprising: control means for emphasizing, in a screen area for a related application program generated from a standard application program (fig. 16 and 7), 
a setting that has been extracted from a plurality of settings to be displayed for the standard application program and whose setting value has been changed from a predetermined state(1202- 1208 in fig. 12 and p0065: there is a difference with respect to any one of the predetermined setting items…p0067: display information as the setting value instruction information (setting value information) to be displayed in the icon display area 1604 and fig. 16A: 511: integrated history) . 

Regarding claim 2, Shino teaches the information processing apparatus according to claim 1, wherein the control unit emphasizes the setting whose setting value has been changed from the predetermined state by decreasing a number of settings displayed in the screen area for the related application program from a number of settings displayed in a screen area for the standard application program (fig. 7: default setting. p0065: there is a difference with respect to any one of the predetermined setting items…p0067: display information… and fig.16A: integrated history)
Regarding claim 3, Shino teaches the information processing apparatus according to claim 2, wherein the control unit displays, in the screen area for the related application program, a predetermined number of settings including the setting whose setting value has been changed from the predetermined state (fig. 7).

Regarding claim 4, Shino teaches the information processing apparatus according to claim 2, wherein the control unit displays only the setting whose setting value has been changed from the predetermined state in the screen area for the related application program (511 in fig. 16a). 

Regarding claim 5, Shino teaches the information processing apparatus according to claim 3, wherein the control unit displays only the setting whose setting value has been changed from the predetermined state in the screen area for the related application program (fig.16A: integrated history). 

Regarding claim 6, Shino teaches the information processing apparatus according to claim 1, wherein the control unit emphasizes the setting whose setting value has been changed from the predetermined state by displaying the setting whose setting value has been changed from the predetermined state at a position more prioritized than a position of another setting in the screen area for the related application program (p0007: in a state in which initial values registered at factory shipment are.. and fig. 16a: 511).

Regarding claim 7, Shino teaches the information processing apparatus according to claim 6, wherein the control unit sequentially displays the setting whose setting value has been changed from the predetermined state and the other setting in a predetermined direction in the screen area for the related application program (fig. 16).  

Regarding claim 8, Shino teaches the information processing apparatus according to claim 1, wherein the control unit emphasizes the setting whose setting value has been changed from the predetermined state when the related application program is generated from the standard application program or when the related application program is executed (p0053). 

Regarding claim 10, Shino teaches the information processing apparatus according to claim 1, wherein the predetermined state is an initial state after the information processing apparatus is installed at a predetermined place or an original state at a time when the information processing apparatus is shipped from a factory (p0006: receive an instruction for changing the initial values on the setting screen to other initial values than the initial values registered at factory shipment). 

Regarding claim 11, Shino teaches the information processing apparatus according to claim 1, wherein the control unit generates an instruction for a specification field displayed in the screen area for the related application program on a basis of a feature obtained from the setting whose setting value has been changed from the predetermined state (p0064: The predetermined setting items…) . 

Regarding claim 12, Shino teaches the information processing apparatus according to claim 11, wherein the control unit generates the instruction for the specification field displayed in the screen area for the related application program when the related application program is generated from the standard application program or 

Regarding claim 13, the claim  has been analyzed and rejected with regard to claim 1 and in accordance with Shino’s further teaching on: A computer-readable memory that contains instructions, which when executed by a processor perform steps in a method (p0006). 
 
	Regarding claim 15, claim 15 recites similar limitations as claim 1, therefore it is rejected for the same reason as claim 1, except a central processing unit that generates an icon for a related application generated from a standard application program and registers the icon in a home screen area, however Kobayashi in fig. 5: 308 on-click icon registration teaches this limitations.
 
Regarding claim 16, Shino in view of Kobayashi teaches the information processing apparatus according to Claim 15, wherein the central processing unit emphasizes the setting for the related application in the screen area in response to a touch pressed on the icon and the related application is set in a check-and-execute mode (Kobayashi: 304 in fig. 5).
The rational applied to the rejection of claim 15 has been incorporated herein.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shino in view of Kobayashi as applied to claim 1 above, and further in view of Tsujmoto (US 20140247465).
Regarding claim 9, Shino in view of Kobayashi does not teach the information processing apparatus according to claim 1, wherein the control unit does not display, in the screen area for the related application program, a setting that has been removed from a screen area for the standard application program. 
Tsujmoto teaches the information processing apparatus according to claim 1, wherein the control unit does not display, in the screen area for the related application program, a setting that has been removed from a screen area for the standard application program (fig. 11 and fig. 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Shino in view of .

Response to Arguments
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection. 
2.	Regarding to claim rejections for 35 USC § 112
The claim rejections are removed because of the claim amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN Q ZONG whose telephone number is (571)270-1600.  The examiner can normally be reached on Mon-Fri 9-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on (571) 272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HELEN ZONG
Primary Examiner
Art Unit 2677



/HELEN ZONG/Primary Examiner, Art Unit 2677